DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21 has been entered. 
Drawings
The replacement drawings were received on 11/23/21.  These drawings are accepted and overcome the previous objection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Claim 16: “detection member for recording the number of applications of product and/or the time for which the hair is pressed against the applicator” which according to applicant’s disclosure should be interpreted to include “a switch, a reed switch, an optical, inductive, or capacitive sensor” (Page 7, line 21-28) and all equivalents and combinations thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13: recites “at least one spring”; however, claim 1 was amended to set forth a leaf spring and it is unclear how many springs are being claimed. The leaf spring embodiment set forth in claim 1 with the most recent amendment is not disclosed to comprise additional springs making it unclear what exactly is being claimed. Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 19: repeats limitations that have been amended into claim 8 and therefore claim 19 is not further limiting because it repeats language from claim 8. Clarification or correction is requested.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

102(a)(1): the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

103: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13, 17, 19, 21, and 23 is/are rejected under 35 U.S.C. 103 as obvious over Morgandi (WO 2009078046) in view of Joo (US 20130319452).
Claim 1: Morgandi discloses a device (see Figs 2, 8 & 11) for treating hair (see abstract), comprising: a first arm (12) and a second arm (14) that are hinged (6) together to allow the arms to move relative to each other between a moved-together configuration (see Fig 8 & 11) for treating the hair and a spaced apart configuration (see Fig 2) for inserting the hair between the arms. The first arm carries an applicator (20) for applying a cosmetic product to the hair (Page 15, 18-30) in the moved-together configuration (Page 3, 25-31). The second arm has at least one housing (top portion of Fig 8); a pressing element in form of a pad (20) or a roller (50; Page 12, 19-30) is disposed removably (Page 17, 25-30) in the housing, the pressing element configured to press the hair against the opposing applicator member (20) in the moved-together configuration (see Figs 8 & 11). The pressing element is disclosed to be supported by springs (Page 12, 30-Page 13, 6) which constitutes a support means configured to allow the pressing element to carry out a rocking movement in the housing because this is what springs would do and how they are described (Page 12, 30-Page 13, 6). Morgandi discloses the invention essentially as claimed except for the support means specifically including a leaf spring. 
Joo, however, discloses a method for spring suspending pieces of a device for treating hair (see Figs 2-4) that include compression springs disposed in the housing (see Fig 5B) or a leaf spring (830, Figs 2-4) disposed in the housing. Joo in other words teaches compression springs and leaf spring arrangements to be equivalent means for spring-loading elements in devices for treating hair. Joo shows that a leaf spring arrangement is an equivalent structure known in the art.  Therefore, because these two spring-biasing structures were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the leaf spring arrangement of Joo for the generic spring loaded arrangement discussed by Morgandi since Joo teaches these to be equivalents. Additionally, or alternately, the leaf spring arrangement of Joo allows for adjustment of the strength of the leaf spring via a knob (810) so therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Morgandi by providing it with the adjustable leaf spring arrangement of Joo in order to allow a user to adjust the tension present in the spring and thereby adjust the pressure with which the spring-loaded elements press together. 
Alternatively, Morgandi discloses the pressing element can be a roller or a pad (Page 12, 19-23) and indicates that the applicator pads (20) are removable from the housings (Page 15, 25-Page 16, 8). Morgandi discloses the invention essentially as claimed except for explicitly stating the pressing element pad is removable from the housing. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Morgandi by providing the pressing element pad as removable in the same manner as disclosed for the applicator pads, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See MPEP 2144.04(V)(C). Furthermore, since Morgandi already discloses that the additional applicator pads are all removable in order to allow for replacement with use over time it would be obvious to provide the pressing element pad as removable in the same fashion for the same reason, to allow removal when it is worn out. 	 
Claim 2: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the pressing element is one piece when assembled since the entire device is one piece when assembled. 
Claim 3: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the pressing element having a bearing surface that is complementary to an application surface of the applicator member (see Figs 3, 8, & 11). 
Claim 4: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the housing (see Fig 12) to be closed over at least three of its sides and its bottom (see Fig 12). 
Claim 5: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the applicator (20) to have a flat application surface (see Fig 3) that the pressing element can be in the shape of a roller or a pad (Page 12, 18-22) and the office interprets “pad” to mean that this pad has a flat surface. Alternatively, Morgandi (or modified Morgandi) discloses the invention essentially as claimed except for the pad having a flat surface that mates with the flat application surface. Morgandi, however, also teaches the applicator pads to be rectangular with a flat application surface, since Morgandi teaches the pads can come in any shape (Page 15, 7-16). 
Claim 6: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the pressing element can take the form of an applicator pad (20, see Fig 8) which are inserted into the housing through a front opening in the housing (see Fig 4). 
Claim 7: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the pressing element can take the form of an applicator pad (20, see Fig 8) which include a series of reliefs (see protrusions around exterior of 20 in Fig 11) that cooperate with a groove on a wall of the housing of the device (see Fig 11; Page 15, 25-31). 
Claim 8: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses each arm comprising a locking means for keeping the applicators and the pressing members stable during use (Page 15, 25-31) including parallel guides, which constitute at least one locking member configured to cooperate with a corresponding relief on the pressing element to lock the pressing element in the housing as claimed. 
Claim 9: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the pressing element being spring-loaded (Page 12, 30-Page 13, 6) such that it is able to move along a vertical axis perpendicular to a top application surface of the applicator (Page 12, 30-Page 13, 6). 
Claim 10: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the pressing element travelling vertically relative to the hair being treated so while the device is being used, the hair is held between the first arm and the second arm and the hairs are aligned because the hairs would all be extending from a person’s head which is parallel to a direction of moving the device since this is how hair straighteners work and are used to straighten hair. 
Claim 11: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the applicator member to be saturated with the cosmetic product (Page 13, 5-10). 
Claim 13: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the support means comprising at least one spring (Page 12, 30-Page 13, 6) disposed in the housing. 
Claim 17: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses a heated plate (13, see Figs 3 & 11) on at least one of the first and second arms. 
Claim 19: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the locking member including parallel guides in which corresponding reliefs on the pressing element are secured (Page 15, 25-30). 
Claim 21: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the support means comprising at least one spring (Page 12, 30-Page 13, 6) fastened to the pressing element. 
Claim 23: Morgandi discloses a device (see Figs 2, 8 & 11) for treating hair (see abstract), comprising: a first arm (12) and a second arm (14) that are hinged (6) together to allow the arms to move relative to each other between a moved-together configuration (see Fig 8 & 11) for treating the hair and a spaced apart configuration (see Fig 2) for inserting the hair between the arms. The first arm carries an applicator (20) for applying a cosmetic product to the hair (Page 15, 18-30) in the moved-together configuration (Page 3, 25-31) with the applicator member conifugred to come into contact with the hair in the moved together configuration. The second arm has at least one housing (top portion of Fig 8); a pressing element in form of a pad (20) or a roller (50; Page 12, 19-30) is disposed removably (Page 17, 25-30) in the housing, the pressing element is configured to press the hair against the opposing applicator member (20) in the moved-together configuration (see Figs 8 & 11). The pressing element is disclosed to be supported by springs (Page 12, 30-Page 13, 6) which constitutes a support means configured to allow the pressing element to carry out a rocking movement in the housing because this is what springs would do and how they are described (Page 12, 30-Page 13, 6). Morgandi discloses the invention essentially as claimed except for the support means specifically including a relief protruding from a bottom of the housing and/or the pressing element. 
Joo, however, discloses a method for spring suspending pieces of a device for treating hair (see Figs 2-4) that include compression springs disposed in the housing (see Fig 5B) or a leaf spring (830, Figs 2-4) disposed in the housing with the leaf spring including a series of reliefs (820) protruding from the bottom of the housing and configured to allow the pressing element to carry out a rocking movement in the housing. Joo in other words teaches compression springs and leaf spring arrangements with reliefs to be equivalent means for spring-loading elements in devices for treating hair. Joo shows that this type of leaf spring arrangement is an equivalent structure known in the art.  Therefore, because these two spring-biasing structures were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the leaf spring arrangement of Joo for the generic spring loaded arrangement discussed by Morgandi since Joo teaches these to be equivalents. Additionally, or alternately, the leaf spring arrangement of Joo allows for adjustment of the strength of the leaf spring via a knob (810) so therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Morgandi by providing it with the adjustable leaf spring arrangement of Joo in order to allow a user to adjust the tension present in the spring and thereby adjust the pressure with which the spring-loaded elements press together. 
Alternatively, Morgandi discloses the pressing element can be a roller or a pad (Page 12, 19-23) and indicates that the applicator pads (20) are removable from the housings (Page 15, 25-Page 16, 8). Morgandi discloses the invention essentially as claimed except for explicitly stating the pressing element pad is removable from the housing. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Morgandi by providing the pressing element pad as removable in the same manner as disclosed for the applicator pads, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See MPEP 2144.04(V)(C). Furthermore, since Morgandi already discloses that the additional applicator pads are all removable in order to allow for replacement with use over time it would be obvious to provide the pressing element pad as removable in the same fashion for the same reason, to allow removal when it is worn out. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgandi (WO 2009078046) in view of Joo (US 20130319452) as applied to claims 1, 9, and 16 above and further in view of Fereyre (FR 2997271).
Claims 16 and 22: Modified Morgandi discloses the invention essentially as claimed except for a detection member in the form of a switch or sensor for detecting the number of applications of the product. 
Fereyre, however, discloses providing hair device comprising two arms forming a hair straightener (see Fig 1) that dispenses cosmetic product onto hair with a window and a counter that can sense when a certain number of actuations of the jaws has been complete (Page 11, paragraph 11-13) which requires the presence of some sort of sensor or switch since it indicates that this is “electrically detected” (Page 11, paragraph 11-13). This system is used in order to ensure that product is only dispensed when desired (Page 11, paragraph 11-13). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the dispensing hair device of modified Morgandi by providing it with the sensor system of Fereyre in order to allow the device to dispense product only when desired. 
Claim 20: Modified Morgandi discloses the invention essentially as claimed except for the pressing element having a maximum vertical travel distance by about 1-5mm. 
Fereyre, however, discloses a hair device comprising two arms forming a hair straightener (see Fig 1) that dispenses cosmetic product onto hair using a porous compressible applicator (Page 9, paragraph 12-15) and a pressing member opposite this applicator where the pressing member travels about 1-5mm to compress the applicator in order to ensure the product is applied during use (Page 9, paragraph 11-16). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Morgandi by providing the pressing element with an amount of travel of between 1-5mm in view of Fereyre in order to allow compression of the applicator during use and appropriate dispensing of the product onto the hair. 
Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered, but are moot because the new ground of rejection does not rely on the combination of references currently applied. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772